Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 1 of 16 PageID 244




                        EXHIBIT A
        Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 2 of 16 PageID 245




APNewsBreak: Feds say 'star' DEA
agent abroad stole millions




FILE - In this June 13, 2016, ﬁle photo, Drug Enforcement Administration (DEA) agents arrive on the scene of a fatal shooting
in Florida. U.S. federal narcotics agent, Jose Irizarry, is accused of conspiring with a longtime DEA informant to ... more >



By JOSHUA GOODMAN and JIM MUSTIAN - Associated Press - Tuesday, January 15, 2019


MIAMI (AP) - A U.S. federal narcotics agent known for his expensive
tastes and high-proﬁle drug seizures has been implicated in a
multimillion-dollar money-laundering conspiracy that involved the very
cartel criminals he was charged with ﬁghting in Colombia.
     Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 3 of 16 PageID 246
A once standout Drug Enforcement Administration agent, Jose Irizarry is
accused of conspiring with a longtime DEA informant to launder more
than $7 million in illicit drug proceeds, sometimes using an
underground network known as the black-market peso exchange,
according to ﬁve current and former law enforcement oﬃcials.


The oﬃcials described the case as one of the biggest black eyes in the
history of the DEA, an agency that has seen repeated scandals in recent
years, and one they fear could have compromised undercover
operations in the U.S. and South America.


The conspiracy not only allegedly enriched Irizarry but is believed to
have beneﬁted one of South America’s top money launderers, who is a
relative of Irizarry’s Colombian wife, said the oﬃcials, who spoke to The
Associated Press on the condition of anonymity because they were not
authorized to discuss the federal investigation.


The allegations have sent shockwaves through the DEA and drawn new
scrutiny to the agency’s Colombia ﬁeld oﬃce, a critical outpost that has
been steeped in turmoil in recent years. The division has seen internal
strife and turnover in leadership even as it grapples with record-high
levels of cocaine production.


Some of the details emerged in a federal case in Tampa, Florida, in
which a former DEA informant, Gustavo Yabrudi, a dual Venezuelan-
American citizen, recently pleaded guilty to money laundering. That
case refers to an unnamed “co-conspirator 3” - a suspect who is in fact
Irizarry, the ﬁve oﬃcials said.
    Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 4 of 16 PageID 247




                                                                 SKIP AD




It is unknown where the 44-year-old Irizarry is living, or whether he has
been charged in the ongoing criminal probe. Repeated messages
seeking comment left on a cellphone number the law enforcement
oﬃcials said belongs to Irizarry were not returned.


Chad Van Horn, a Miami attorney who represented Irizarry in a
bankruptcy case, said he had no comment and could provide no
assistance in eﬀorts to reach him. Barry Wax, a Miami defense attorney
who has also represented Irizarry, did not return phone calls and emails
seeking comment.


A DEA spokeswoman said Irizarry resigned from the agency after he
was recalled from Colombia to Washington in 2017 but declined further
comment.
     Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 5 of 16 PageID 248
When word of the scandal reached Washington that year, the FBI and
Justice Department dispatched investigators to Colombia to conduct
criminal and internal inquiries, fearing that it could backﬁre on the
DEA’s ability to keep the trust of sources in the criminal underworld, the
law enforcement oﬃcials said.


The case raises new questions about the DEA’s screening practices in its
hiring of special agents. Irizarry was hired by the DEA despite
indications he showed signs of deception in a polygraph exam he took
upon admission, three of the law enforcement oﬃcials said.


There were other red ﬂags. In 2010, Irizarry declared bankruptcy with
debts of almost $500,000, but he was nevertheless permitted to handle
ﬁnancial transactions in his role at the DEA.


Before he was exposed, Irizarry had been a model agent, the law
enforcement oﬃcials said, winning praise from his supervisors. Based
out of Miami, he won special permission to set up an undercover
operation to send money and ship contraband merchandise to
Colombia on behalf of suspected drug traﬃckers using front
companies, shell bank accounts and couriers.


His investigations led to scores of drug arrests, earning him an early-
career transfer to a coveted foreign posting in the Colombian resort city
of Cartagena, where his successes continued.


“He was the superstar everyone wanted to be,” one former law
enforcement oﬃcial said.
     Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 6 of 16 PageID 249
But unbeknownst to his bosses, Irizarry and Yabrudi, his long-time
informant, allegedly opened a bank account where they directed
deposits from a growing network of criminal contacts looking to
repatriate drug proceeds to Colombia, the oﬃcials said. Sometimes the
funds were used to purchase electronics, textiles and other goods that
were exported to Colombia for resale in pesos, which were used to pay
the traﬃckers.


Prosecutors allege that $7 million ﬂowed through a single account over
almost six years. Yabrudi, in pleading guilty, admitted he withdrew cash
from the account and gave payments to his unnamed DEA co-
conspirator - Irizarry, the oﬃcials said - and accounts he controlled.


“None of these deposits, nor the use of the funds that followed, were
oﬃcially sanctioned DEA operations,” prosecutors wrote in court ﬁlings.


They said Yabrudi knew that the funds were illegal drug proceeds and
that his co-conspirator had been “acting outside the scope of his
authority” as a DEA agent.


Yabrudi’s lawyer, Leonardo Concepcion, declined to comment about the
case but described it case as “involving serious corruption by a DEA
agent.”


At times, Irizarry fabricated DEA seizure orders or letters from banks in
order to pocket some of the money, the law enforcement oﬃcials said.
Given the huge sums laundered every day, his unsuspecting criminal
clients chalked up the losses to a cat-and-mouse game with the feds.
     Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 7 of 16 PageID 250
Irizarry also adopted the ostentatious tastes of the drug traﬃckers he
was tasked with targeting. Unlike most agents earning a government
salary on temporary assignment, Irizarry bought a home and Land
Rover in Cartagena. He traveled ﬁrst-class to Europe sporting Louis
Vuitton luggage and a gold Hublot watch, one oﬃcial said.


He hosted raucous yacht parties with bikini-clad prostitutes, which
fellow agents and at least one supervisor attended against DEA policy,
according to an oﬃcial, who went to one such party. The DEA banned
such gatherings in the wake of the 2015 “sex parties” scandal in
Colombia that prompted the retirement of the DEA’s administrator at
the time.


Investigators are also examining whether Irizarry’s marriage into the
maﬁa was driving his oﬀ-the-chart arrest and seizure numbers, the law
enforcement oﬃcials said. His second wife, Nathalia Gomez, is related
to Diego Marin, who U.S. and Colombian oﬃcials describe as one of the
top money-laundering suspects in the country over the past decade.


Authorities believe Marin is Colombia’s contraband king, importing
shipping containers full of electronics and textiles with drug dollars that
wind up being sold at ﬂea markets featuring contraband goods at a
steep discount.


Marin was arrested in 1993 for allegedly hiding dope money for the Cali
cartel in Colombia-bound home appliances. But he was never charged
and has eluded prosecution ever since by leveraging relationships built
over decades as an informant to multiple U.S. law enforcement
agencies, the oﬃcials said.
      Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 8 of 16 PageID 251

Current and former U.S. law enforcement oﬃcials now suspect Irizarry
was using his badge to turn in Marin’s rivals.


Calls and text messages sent to Irizarry’s wife seeking comment from
Marin, who is her relative, went unanswered, as did repeated phone
calls and emails to Marin’s Miami-based lawyer, David Macey.


Irizarry’s undoing came when he was caught stealing from police
informants and interfering in legitimate law-enforcement actions.
Among the missteps was an $87,000 wire transfer destined for a
traﬃcker in Cali that mysteriously went missing. Irizarry didn’t know the
traﬃcker was an informant for the Miami-Dade money-laundering
strike force, which complained to the Justice Department, leading to
Yabrudi’s arrest last year.


Around the same time, the law enforcement oﬃcials said, an Internal
Revenue Service agent ﬂagged to the DEA what he considered a
suspicious phone call Irizarry made trying to reverse the seizure of a
container of commercial goods. Later, the oﬃcials said, it was learned
that he had also been falsifying DEA paperwork used to pay informants
- pocketing the money for himself.


___


Mustian reported from New York.


Copyright © 2019 The Washington Times, LLC.
       Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 9 of 16 PageID 252
    The Washington Times Comment Policy
    The Washington Times welcomes your comments on Spot.im, our third-party provider.
    Please read our Comment Policy before commenting.




Popular In the Community

.




                     Sponsored
 SUSAN BRO, CHARLOTTESVILLE VICTIM’S MOTHER,       JOE BIDEN SAYS HE,       SARAH HUCKABEE         JOE SCARBORO
Miami, Florida Drivers Surprised By New Rule
  ‘NOT SURPRISED’
Discount           BIDEN
         Car Insurance   USED RIOTS TO KICK OFF…
                       Quotes                      BARACK OBAMA LEFT…       SANDERS HOLDS PRESS…   SHAMEFUL ATT


           OliveScissors                                  BlueLobster             Gold Seahorse          Orang
           4h                                             50m                     1d                     22h

    Garbage. Pure old news garbage. MSM BS. It     Is this one of those I   In my mind, exposing   .On June 5, 2
    would be nice to read an article about the…    was lost in an…          a child to an…         Franklin Grah
    President's WORKING plan to eradicate AIDS     alternative universe     inveterate liar like   urged Christi
       Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 10 of 16 PageID 253



                                                                                         Powered by



Feds Say 'Star' Miami-Based DEA Agent Stole Millions

Jose Irizarry is accused of conspiring with a longtime DEA
informant to launder more than $7 million in illicit drug proceeds
By Joshua Goodman and Jim Mustian
Published Jan 16, 2019 at 10:37 AM | Updated at 11:52 AM EST on Jan 16, 2019

Jose Irizarry is accused of conspiring with a longtime DEA informant to launder more than $7 million in
illicit drug proceeds

(Published Wednesday, Jan. 16, 2019)

What to Know

      Jose Irizarry is accused of conspiring with a longtime DEA informant to launder more than $7
      million in illicit drug proceeds

      Officials described the case as one of the biggest black eyes in the history of the DEA

      It is unknown where the 44-year-old Irizarry is living, or whether he has been charged in the
      ongoing criminal probe

A U.S. federal narcotics agent known for his expensive tastes and high-profile drug seizures has been
implicated in a multimillion-dollar money-laundering conspiracy that involved the very cartel criminals he
was charged with fighting in Colombia.

A once standout Drug Enforcement Administration agent, Jose Irizarry is accused of conspiring with a
longtime DEA informant to launder more than $7 million in illicit drug proceeds, sometimes using an
underground network known as the black-market peso exchange, according to five current and former law
enforcement officials.

The officials described the case as one of the biggest black eyes in the history of the DEA, an agency that has
seen repeated scandals in recent years, and one they fear could have compromised undercover operations in
the U.S. and South America.

The conspiracy not only allegedly enriched Irizarry but is believed to have benefited one of South America's
top money launderers, who is a relative of Irizarry's Colombian wife, said the officials, who spoke to The
Associated Press on the condition of anonymity because they were not authorized to discuss the federal
investigation.
       Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 11 of 16 PageID 254
1,000-Lb. Polar Bear Gets a Lift to Checkup Via Forklift




How do you move a sedated polar bear weighing over 1,000 pounds? The animal care staff with the Chicago
Zoological Society had the perfect answer when they used a forklift to move Hudson the polar bear from the
Brookfield Zoo to his medical checkup.

(Published 6 hours ago)

The allegations have sent shockwaves through the DEA and drawn new scrutiny to the agency's Colombia
field office, a critical outpost that has been steeped in turmoil in recent years. The division has seen internal
strife and turnover in leadership even as it grapples with record-high levels of cocaine production.

Some of the details emerged in a federal case in Tampa, Florida, in which a former DEA informant, Gustavo
Yabrudi, a dual Venezuelan-American citizen, recently pleaded guilty to money laundering. That case refers
to an unnamed "co-conspirator 3" — a suspect who is in fact Irizarry, the five officials said.

It is unknown where the 44-year-old Irizarry is living, or whether he has been charged in the ongoing
criminal probe. Repeated messages seeking comment left on a cellphone number the law enforcement
officials said belongs to Irizarry were not returned.

      Skin Cancer Risks Remain High as Earth's Ozone Faces New Threats
Chad Van Horn, a Miami attorney who represented Irizarry in a bankruptcy case, said he had no comment
and could provide no assistance in efforts to reach him. Barry Wax, a Miami defense attorney who has also
represented Irizarry, did not return phone calls and emails seeking comment.

A DEA spokeswoman said Irizarry resigned from the agency after he was recalled from Colombia to
Washington in 2017 but declined further comment.

When word of the scandal reached Washington that year, the FBI and Justice Department dispatched
       Case 8:18-cr-00411-CEH-AEP
investigators                             Document
              to Colombia to conduct criminal         39-1 Filed
                                                and internal      07/23/19
                                                             inquiries, fearingPage
                                                                                that it12could
                                                                                           of 16backfire
                                                                                                 PageIDon255
                                                                                                          the
DEA's ability to keep the trust of sources in the criminal underworld, the law enforcement officials said.

Adorable Zoo Babies: Rare Baby Ocelot at Desert Museum




The case raises new questions about the DEA's screening practices in its hiring of special agents. Irizarry was
hired by the DEA despite indications he showed signs of deception in a polygraph exam he took upon
admission, three of the law enforcement officials said.

There were other red flags. In 2010, Irizarry declared bankruptcy with debts of almost $500,000, but he was
nevertheless permitted to handle financial transactions in his role at the DEA.

Before he was exposed, Irizarry had been a model agent, the law enforcement officials said, winning praise
from his supervisors. Based out of Miami, he won special permission to set up an undercover operation to
send money and ship contraband merchandise to Colombia on behalf of suspected drug traffickers using front
companies, shell bank accounts and couriers.

      UpdatedBaltimore Mayor Urged to Resign After Federal Raids
His investigations led to scores of drug arrests, earning him an early-career transfer to a coveted foreign
posting in the Colombian resort city of Cartagena, where his successes continued.

"He was the superstar everyone wanted to be," one former law enforcement official said.

But unbeknownst to his bosses, Irizarry and Yabrudi, his long-time informant, allegedly opened a bank
account where they directed deposits from a growing network of criminal contacts looking to repatriate drug
proceeds to Colombia, the officials said. Sometimes the funds were used to purchase electronics, textiles and
       Casethat
other goods 8:18-cr-00411-CEH-AEP     Document
                were exported to Colombia         39-1
                                          for resale     Filed which
                                                     in pesos, 07/23/19
                                                                     werePage 13pay
                                                                         used to of 16
                                                                                     thePageID   256
                                                                                         traffickers.

400-Year-Old Stolen US Bible Returned From the Netherlands




One of hundreds of rare books stolen from a Pittsburgh, Pennsylvania library in a 20-year scheme has been
recovered in the Netherlands. The FBI returned the 400-year-old Geneva Bible on Thursday.

(Published 6 hours ago)

Prosecutors allege that $7 million flowed through a single account over almost six years. Yabrudi, in pleading
guilty, admitted he withdrew cash from the account and gave payments to his unnamed DEA co-conspirator
— Irizarry, the officials said — and accounts he controlled.

"None of these deposits, nor the use of the funds that followed, were officially sanctioned DEA operations,"
prosecutors wrote in court filings.

They said Yabrudi knew that the funds were illegal drug proceeds and that his co-conspirator had been
"acting outside the scope of his authority" as a DEA agent.

      Sri Lanka Catholics Cancel Sunday Masses After Bombing

Yabrudi's lawyer, Leonardo Concepcion, declined to comment about the case but described it case as
"involving serious corruption by a DEA agent."

At times, Irizarry fabricated DEA seizure orders or letters from banks in order to pocket some of the money,
the law enforcement officials said. Given the huge sums laundered every day, his unsuspecting criminal
clients chalked up the losses to a cat-and-mouse game with the feds.

Irizarry also adopted the ostentatious tastes of the drug traffickers he was tasked with targeting. Unlike most
agents earning a government salary on temporary assignment, Irizarry bought a home and Land Rover in
        CaseHe
Cartagena.     8:18-cr-00411-CEH-AEP         Document
                 traveled first-class to Europe sporting39-1
                                                         LouisFiled 07/23/19
                                                              Vuitton  luggage Page
                                                                               and a 14 of Hublot
                                                                                     gold  16 PageID  257
                                                                                                  watch, one
official said.

New Study Says Beards are 'Dirtier' Than Dogs




A recent study suggests that a man's beard contains more germs than a dog's fur. All 18 men's beards studied
by researchers at Switzerland's Hirslanden Clinic had higher levels of bacteria in them, compared to only 23
out of 30 dogs. Some beards had so much beard bacteria the men could get sick, the study says.

(Published Wednesday, April 24, 2019)

He hosted raucous yacht parties with bikini-clad prostitutes, which fellow agents and at least one supervisor
attended against DEA policy, according to an official, who went to one such party. The DEA banned such
gatherings in the wake of the 2015 "sex parties" scandal in Colombia that prompted the retirement of the
DEA's administrator at the time.

Investigators are also examining whether Irizarry's marriage into the mafia was driving his off-the-chart arrest
and seizure numbers, the law enforcement officials said. His second wife, Nathalia Gomez, is related to
Diego Marin, who U.S. and Colombian officials describe as one of the top money-laundering suspects in the
country over the past decade.

Authorities believe Marin is Colombia's contraband king, importing shipping containers full of electronics
and textiles with drug dollars that wind up being sold at flea markets featuring contraband goods at a steep
discount.

      How Climate Change Could Muck Up the Chesapeake's Recovery

Marin was arrested in 1993 for allegedly hiding dope money for the Cali cartel in Colombia-bound home
appliances. But he was never charged and has eluded prosecution ever since by leveraging relationships built
over decades as an informant to multiple U.S. law enforcement agencies, the officials said.
CurrentCase  8:18-cr-00411-CEH-AEP
        and former  U.S. law enforcementDocument    39-1suspect
                                         officials now     Filed Irizarry
                                                                  07/23/19wasPage
                                                                              using15
                                                                                    hisofbadge
                                                                                          16 PageID
                                                                                               to turn258
                                                                                                       in
Marin's rivals.

Calls and text messages sent to Irizarry's wife seeking comment from Marin, who is her relative, went
unanswered, as did repeated phone calls and emails to Marin's Miami-based lawyer, David Macey.

Top News: Sri Lanka Attacks Leader Died in Blast, Police Say




Manish Swarup/AP

Irizarry's undoing came when he was caught stealing from police informants and interfering in legitimate
law-enforcement actions. Among the missteps was an $87,000 wire transfer destined for a trafficker in Cali
that mysteriously went missing. Irizarry didn't know the trafficker was an informant for the Miami-Dade
money-laundering strike force, which complained to the Justice Department, leading to Yabrudi's arrest last
year.

Around the same time, the law enforcement officials said, an Internal Revenue Service agent flagged to the
DEA what he considered a suspicious phone call Irizarry made trying to reverse the seizure of a container of
commercial goods. Later, the officials said, it was learned that he had also been falsifying DEA paperwork
used to pay informants — pocketing the money for himself.

Get the latest from NBC 6 anywhere, anytime



      Download the App
          Case 8:18-cr-00411-CEH-AEP Document 39-1 Filed 07/23/19 Page 16 of 16 PageID 259
         Available for IOS and Android

         Follow NBC 6

         Twitter | Facebook | Instagram




Copyright Associated Press




Find this article at:
https://www.nbcmiami.com/news/local/Feds-Say-Star-Miami-Based-DEA-Agent-Stole-Millions-504428481.html


    Check the box to include the list of links referenced in the article.




© NBC Universal, Inc. | All Rights Reserved.
